                   Case 2:90-cv-00520-KJM-DB Document 5936 Filed 10/05/18 Page 1 of 4


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              KRISTA STONE-MANISTA – 269083
               4 Telephone: (510) 280-2621                    JENNY S. YELIN – 273601
                                                              MICHAEL S. NUNEZ – 280535
               5 CLAUDIA CENTER – 158255                      JESSICA WINTER – 294237
                 AMERICAN CIVIL LIBERTIES UNION               MARC J. SHINN-KRANTZ – 312968
               6 FOUNDATION OF NORTHERN                       CARA E. TRAPANI – 313411
                 CALIFORNIA, INC.                             ROSEN BIEN
               7 39 Drumm Street                              GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805         50 Fremont Street, 19th Floor
               8 Telephone: (415) 621-2493                    San Francisco, California 94105-2235
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  PLAINTIFFS’ REQUEST FOR A
                                                              STATUS CONFERENCE
              16          v.                                  REGARDING REPORT FROM
                                                              DR. GOLDING REGARDING
              17 EDMUND G. BROWN, JR., et al.,                ALLEGATIONS OF
                                                              MISREPRESENTATIONS OF
              18                 Defendants.                  COMPLIANCE DATA
              19                                              Judge:    Hon. Kimberly J. Mueller
                                                              Date:     October 15, 2018
              20                                              Time:     1:00 p.m.
                                                              Crtrm.:   15
              21
              22
              23
              24
              25
              26
              27
              28

                      PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE REGARDING REPORT FROM DR. GOLDING
[3306932.5]                 REGARDING ALLEGATIONS OF MISREPRESENTATIONS OF COMPLIANCE DATA
                   Case 2:90-cv-00520-KJM-DB Document 5936 Filed 10/05/18 Page 2 of 4


               1         Counsel for the Governor’s Office and the Attorney General’s Office provided
               2 Plaintiffs’ counsel yesterday with a lengthy, detailed report with voluminous exhibits from
               3 Defendant California Department of Corrections and Rehabilitation’s Statewide Chief
               4 Psychiatrist, Michael Golding, M.D., containing serious allegations that, inter alia, data
               5 reported to this Court and the Special Master purporting to measure CDCR’s compliance
               6 with this Court’s orders – and specifically with Program Guide requirements for access to
               7 psychiatric care – is inaccurate and has been presented in a materially misleading way.
               8 Declaration of Lisa Ells ¶ 2, filed herewith (“Ells Decl.). Plaintiffs credit counsel for
               9 Defendants for their transparency regarding this issue. Due to the serious and sensitive
              10 nature of the allegations and concerns regarding class member privacy, Dr. Golding’s
              11 report is filed herewith under seal for this Court’s consideration.
              12         Dr. Golding’s claims are very serious and, if true, have far reaching implications
              13 affecting almost every aspect of this case. In particular, if Defendants’ representations
              14 about access to mental health care have been inaccurate or unreliable, it calls into question
              15 core tenets of the parties’ workgroup negotiations over the past year regarding the Court’s
              16 October 10, 2017 order requiring CDCR to come into compliance with prior court orders
              17 to fill 90% of long-standing clinical staffing vacancies by October 11, 2018 – less than one
              18 week from today. See ECF No. 5711.
              19         Defendants’ proposal to alter the staffing ratios ordered in their 2009 staffing plan
              20 or otherwise reduce the number of allocated psychiatric positions was predicated on data
              21 that Dr. Golding claims was false or presented in a manner that was materially misleading.
              22 Plaintiffs and the Special Master relied on those representations in reaching a general
              23 agreement in principal to enter into a stipulation to reduce psychiatrist staffing numbers
              24 that the parties were, before today, close to filing with the Court. That agreement was the
              25 lynchpin undergirding Defendants’ representations to this Court, as well as to the Special
              26 Master and Plaintiffs, that they would be able to fill 90% of their psychiatrist vacancies by
              27 this Court’s deadline of October 11. Because the disclosures in Dr. Golding’s report
              28 directly call into question representations made and relied on in these negotiations.
                                                               1``
                      PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE REGARDING REPORT FROM DR. GOLDING
[3306932.5]                 REGARDING ALLEGATIONS OF MISREPRESENTATIONS OF COMPLIANCE DATA
                   Case 2:90-cv-00520-KJM-DB Document 5936 Filed 10/05/18 Page 3 of 4


               1 Plaintiffs have today informed Defendants that they will not enter into such an agreement.
               2 Ells Decl. ¶ 5.
               3            The telepsychiatry evidentiary hearing slated to commence on October 15, 2018 is
               4 also clearly implicated. Dr. Golding’s report contains allegations about dangerous
               5 psychiatric practices, including that far more psychiatric contacts than previously reported,
               6 including telepsychiatric contacts, are conducted cell-front, on the yard, or in other non-
               7 confidential settings. Dr. Golding, who Plaintiffs had already disclosed as a witness, has
               8 therefore reported additional serious risks associated with Defendants’ proposal to
               9 massively expand the use of telepsychiatry. Further, if the underlying data used to
              10 measure the appropriateness, frequency, and quality of the current provision of psychiatric
              11 services is in fact materially inaccurate as Dr. Golding claims, this raises serious questions
              12 concerning the evidentiary basis to proceed with a systemic delivery of telepsychiatric
              13 services without appropriate safeguards and oversight in place to protect the Plaintiff class.
              14            Yesterday, Plaintiffs requested various steps be taken to preserve this Court’s ability
              15 to supervise this process. Ells Decl. ¶ 3, Ex. A. Defendants have not responded to date.
              16 Id. ¶ 4.
              17            Plaintiffs therefore request that this Court promptly set a status conference forthwith
              18 regarding the appropriate next steps, including consideration of whether the telepsychiatry
              19 hearing should proceed as scheduled and of issuance of an order to show cause regarding:
              20            1.     whether to order an independent investigation into the allegations, and what
              21 the scope and parameters of that investigation should be.
              22            2.     whether it is appropriate to order Defendants to preserve the status quo,
              23 including by requiring Defendants to preserve all relevant evidence related to Dr.
              24 Golding’s allegations, prohibiting retaliation against Dr. Golding or any person who
              25 assisted him in the preparation of his report, and prohibiting commencement or
              26 continuation of any investigation by Defendants or the Attorney General’s Office,
              27 including any compelled interviews of affected employees as a condition of employment.
              28 / / /
                                                                    2
                         PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE REGARDING REPORT FROM DR. GOLDING
[3306932.5]                    REGARDING ALLEGATIONS OF MISREPRESENTATIONS OF COMPLIANCE DATA
                   Case 2:90-cv-00520-KJM-DB Document 5936 Filed 10/05/18 Page 4 of 4


               1         3.     whether to hold an immediate hearing into the allegations raised by Dr.
               2 Golding and his colleagues concerning the allegations set forth in his report.
               3         4.     such other relief as the Court may deem appropriate.
               4
               5 DATED: October 5, 2018                  Respectfully submitted,
               6                                         ROSEN BIEN GALVAN & GRUNFELD LLP
               7
               8                                         By: /s/ Lisa Ells
               9                                             Lisa Ells

              10                                         Attorneys for Plaintiffs
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                3
                     PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE REGARDING REPORT FROM DR. GOLDING
[3306932.5]                REGARDING ALLEGATIONS OF MISREPRESENTATIONS OF COMPLIANCE DATA
